Citation Nr: 0831450	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain with degenerative joint disease, currently rated 40 
percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1970, December 1977 to December 1981, and October 1982 to 
August 1986.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was remanded to the RO for additional development in 
September 2004 and February 2007.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's low back 
strain with degenerative joint disease was not manifested by 
pronounced symptoms of an intervertebral disc syndrome with 
little intermittent relief, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc; 
or by ankylosis of the lumbar spine.

2.  Since September 23, 2002, the veteran's low back strain 
with degenerative joint disease has not been manifested by 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; by a separately compensable 
lower extremity neurological impairment; or by unfavorable 
ankylosis of the entire thoracolumbar spine.

3.  The veteran's only service-connected disabilities are a 
low back strain with degenerative joint disease evaluated at 
40 percent disabling, tinnitus evaluated at 10 percent 
disabling, and bilateral hearing loss evaluated as 
noncompensable.  The combined evaluation in 50 percent.

4.  The veteran's service-connected disabilities alone do not 
render him unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain with degenerative joint disease are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes (Codes) 
5237, 5243 (2007), 38 C.F.R. § 4.71a, Codes 5289, 5292, 5293, 
5295 (2002); 38 C.F.R. § 4.71a, Code 5295 (2003).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disorders 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Despite the fact that notification to the veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
finds that the matters decided below may be addressed at this 
time, without further remand, because any notice error is not 
prejudicial, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  VA notified the veteran in an 
April 2003 statement of the case, October 2003 
correspondence, and supplemental statements of the case 
issued in November 2003 and June 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The statement and supplemental statements 
of the case informed the veteran of the specific rating 
criteria which would provide a basis for increased rating 
regarding his service-connected lumbar spine disorder.  VA 
has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
March 2007 correspondence provided adequate notice of how 
effective dates are assigned.  The claims were subsequently 
readjudicated in a February 2008 SSOC.  While the appellant 
did not receive full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and the notice provided cured any prejudice 
that may have been present.  

Factual Background

Historically, service connection for degenerative joint 
disease and degenerative disc disease with associated 
lumbosacral strain was granted in January 1998, and a 20 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5295-5292 was assigned.  Notice was provided in January 
1998; the veteran did not perfect an appeal to this decision.  
Later, in April 2001, the RO increased the rating assigned to 
the veteran's lumbar spine disorder to 40 percent.  The 40 
percent rating has remained in effect since.

An October 2000 VA physician Memorandum shows that the 
veteran had been in receipt of Social Security Administration 
disability benefits since 1998.  The veteran's health 
problems were noted to include chronic low back pain and 
intervertebral disc pathology demonstrated on June 1997 
magnetic resonance imaging testing.  Other diagnosed health 
problems were reported to include hypertension, obesity, and 
chronic obstructive pulmonary disease.  The veteran 
reportedly had been unable to work as of September 2000.  

The report of a January 2001 VA general medical examination 
noted that the veteran had been in receipt of SSA benefits 
since 1999.  The veteran complained of radiating pain up into 
his shoulders and down into his legs attributable to his 
lumbar degenerative joint and disc disease with strain.  
Examination showed his back to be tender.  Straight leg 
raising was positive at ten degrees on the right and at five 
degrees on the left.  Flexion was to 20 degrees, extension to 
10 degrees, bilateral lateral rotation was to 15 degrees, and 
rotation to the right was 20 degrees and 10 degrees to the 
left.  In pertinent part, the supplied diagnosis was 
degenerative joint disease and degenerative disc disease with 
lumbar strain.  Increasing bilateral sciatic radiation with 
moderate to severe weakness and fatigue was also diagnosed.  

The veteran was afforded a VA orthopedic examination in May 
2002.  Mild lumbar degenerative disc disease and degenerative 
joint disease at L5-S1 was diagnosed.  Complaints of thoracic 
lumbar spine pain was elicited on examination.  He also 
complained of pain radiating into his bilateral hips.  
Bilateral straight leg raising was to 80 degrees.  Flexion 
was to 60 degrees, extension to 10 degrees, bilateral side 
bending to 10 degrees, all with complaints of pain at the 
terminal degrees.  The examining physician also commented on 
a March 2002 private electromyography study which revealed 
moderate denervation changes at S1 left, as well as mild 
peripheral neuropathy on the right.  

The report of a VA audio examination, presumably afforded the 
veteran in June 2002, revealed that his right ear pure tone 
thresholds, in decibels, averaged 35, and in the left ear, 51 
decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 90 percent in the 
left ear.  The diagnoses included mild to moderate right ear 
sensorineural hearing loss, and mild to severe left ear 
sensorineural hearing loss.  Bilateral intermittent moderate 
tinnitus was also reported by the veteran.

A September 2002 rating decision shows that service 
connection was granted for tinnitus and bilateral hearing 
loss.  Disability evaluations of 10 percent and 0 percent, 
respectively, were assigned effective May 14, 2001.  

A November 2002 private lumbar X-ray report revealed 
deossification and moderate degenerative changes.  

An August 2003 Social Security Administration Disability 
Determination and Transmittal provides that the veteran was 
disabled as of December 1997, with a primary diagnosis of 
disorders of the back; arteriosclerotic heart disease was 
provided as a secondary diagnosis.

In the course of the veteran's hearing conducted at the RO by 
the undersigned in January 2004 the veteran complained of 
lower extremity numbness, chronic pain and limitation of 
motion all associated with his lumbar disorder.  He also 
claimed that the disorder caused him to be unemployable.  

A VA orthopedic examination report dated in March 2005 shows 
that the veteran complained of constant back pain.  The 
veteran indicated that he had incurred a back injury in 1992 
while changing a tire on a go-cart.  The veteran denied both 
incapacitating episodes and physician ordered bed rest.  
Examination revealed lumbar tenderness to palpitation with no 
muscle spasm.  Seated straight leg raising testing was 60 
degrees bilaterally with complaints of pain.  Sensory testing 
of the thighs, legs, and ankles was normal bilaterally.  
Examination revealed flexion to 45 degrees, extension to 15 
degrees, bilateral side bending to 15 degrees, and bilateral 
rotation to 30 degrees.  The examining physician opined that 
the veteran's lumbar disorder more closely equated to an 
intervertebral disc syndrome with "moderately severe 
symptoms."  The examiner added that there would be some 
additional loss of lumbar motion during flare-ups and 
fatigue, but this additional amount could not be stated in 
terms of range of motion degrees.  The examiner added that 
taking into account the veteran's lumbar disorder in 
conjunction with his diabetes mellitus and alcohol abuse, it 
would be very difficult for the veteran to obtain and retain 
employment, except on a part-time sedentary basis.  He added 
that the veteran's 1992-93 work-related back injury incurred 
while working as a go-cart mechanic entered into the equation 
concerning the veteran's employability.  EMG 
(electromyography) testing was reportedly negative for 
radiculopathy.  

The report of a March 2005 VA neurology examination shows 
that the examiner diagnosed, following EMG/"NCV" (nerve 
conduction velocity) testing, left and right peripheral 
neuropathy.  The examiner opined that the veteran was 
moderately impaired due to his peripheral neuropathy.  The 
veteran complained of bilateral lower extremity tingling.  
The examination was noted to have been limited to evaluate 
peripheral nerve function.  Deep tendon reflexes were 
diffusively hyporeactive.  Sensory testing elicited decrease 
sensation.  No paraspinal muscle spasm was present.  Lumbar 
lateral bending was to 15 degrees bilaterally, flexion was to 
70 degrees, and extension was to zero degrees.  

In April 2006 the veteran informed VA that he had no 
additional private medical records to submit.  

Pursuant to the Board's February 2007 remand additional 
medical comments/opinions was to be sought from the VA 
physician who conducted the March 2005 neurologic 
examination.  

Review of the July 2007 report of VA neurologic examination 
shows that examiner opined that the veteran's lumbar 
degenerative disc disease was "mild" in nature.  She 
further mentioned that the veteran's lumbar disorder did not 
cause him to have prostrating and incapacitating episodes, 
such that he was unable to get out of bed.  She also opined 
that the veteran's lumbar disorder would not preclude the 
veteran from employment.  The reviewing physician added that 
the veteran's neurological symptomatology stemmed primarily 
from his peripheral neuropathy, and, added, that the 
peripheral neuropathy did not stem from his lumbosacral 
strain.  The physician pointed out that the peripheral 
neuropathy arose from the veteran's diabetes mellitus, 
nutritional factors, and history of alcohol abuse.  The 
examiner, later in September 2007, had an opportunity to 
review the veteran's claim folders.  She mentioned that this 
review did not change in any respect the opinions supplied in 
July 2007.  

As part of a VA Form 21-4138, received by VA in April 2008, 
the veteran indicated that he was scheduled to be seen by his 
primary care doctor on July 18, 2008.  He requested 
additional time so that he could submit these treatment 
records to VA.  No submission has been received.  He did not 
indicate whether this named treatment was to be performed by 
a VA or private physician.  His representative, by letter in 
April 2008, also requested an additional 60 days for the 
veteran to obtain this evidence.  Review of the claim folders 
shows that, long after the 60 period lapsed (in June 2008)  
no such medical records were furnished to VA in support of 
the veteran's claim, nor did the veteran seek VA's assistance 
in obtaining any such medical records.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for rating intervertebral disc syndrome and 
disabilities of the spine, generally were revised while the 
appeal was pending effective September 23, 2002 and September 
26, 2003, respectively.

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 40 percent rating 
required a severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating was 
assignable for an intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

The criteria in effect prior to September 26, 2003 included 
38 C.F.R. § 4.71a, Code 5292 for ratings based on limitation 
of lumbar spine motion.  A 20 percent rating was warranted 
when limitation was moderate, and a maximum 40 percent rating 
was warranted when limitation was severe.  

Code 5293 was revised effective September 23, 2002.  The new 
Code provides that an intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  The revised Code 5293 provides that a 40 percent 
evaluation is warranted for an intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  An evaluation of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) provides:  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Evaluate neurologic disabilities separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.

The general rating criteria for rating disabilities of the 
spine, were revised effective September 26, 2003.  The 
revised criteria effective September 26, 2003 include 38 
C.F.R. § 4.71a, Code 5243, which provides that an 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees.  Note 2. following the 
General Rating Formula.  38 C.F.R. § 4.71a (2007).

Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Codes 5242 (2007), and 38 C.F.R. § 4.71a, 5286 and 5289 
(2003) based on ankylosis of the spine, in this case 
ankylosis has never been shown.  Ankylosis is the immobility 
and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A total disability evaluation based on individual 
unemployability due to service connected disorders is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that he is precluded from following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is 
only one service-connected disability, it must be rated at 60 
percent or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  38 
C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the claim for a total disability evaluation 
based on individual unemployability due to service connected 
disorders should be submitted to the Director, Compensation 
and Pension Service, for consideration of a total disability 
evaluation based on individual unemployability due to service 
connected disorders on an extraschedular basis.  38 C.F.R. 
§ 4.16(b).  Finally, the service-connected disabilities must 
be so severe as to produce unemployability, in and of 
themselves, without regard to unemployability attributable to 
age of the veteran or to other disabilities for which service 
connection has not been granted.  38 C.F.R. § 3.341.  That 
is, a total disability evaluation based on individual 
unemployability due to service connected disorders may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.



Analysis

Increased Rating - Lumbosacral Strain with Degenerative Joint 
Disease

The period prior to September 23, 2002

The evidence of record dating prior to September 23, 2002, 
demonstrates that the veteran exhibited a severe limitation 
of lumbar motion when examined in January 2001 (VA general 
medical examination), and moderate limitation of motion when 
examined in May 2002 (VA orthopedic examination), as well as 
complaints of pain, and degenerative disease.  In the Board's 
opinion, the limitation of motion evidenced by the veteran, 
giving the veteran the benefit of the doubt, more closely 
approximates the 40 percent evaluation assignable for severe 
limitation of motion under Code 5292.  The pre-September 23, 
2002, evidence shows, however, that even when his complaints 
of pain are considered, the lumbar spine was never ankylosed.  
A rating higher than 40 percent under Code 5289 is therefore 
not warranted.

While sciatic radiation, described as moderate to severe, was 
diagnosed in the course of the January 2001 VA general 
medical examination, and while positive March 2002 private 
EMG findings were discussed in the course of the May 2002 VA 
orthopedic examination, these findings do not demonstrate any 
significant neurological impairment which could even remotely 
be described as constituting a severe intervertebral disc 
syndrome (Code 5293) or severe lumbosacral strain (Code 
5295).  

In sum, the evidence on file prior to September 23, 2002, did 
not demonstrate any significant neurological impairment which 
could even remotely be described as characteristic of 
pronounced intervertebral disc syndrome.  Consequently, even 
when functional loss due to pain, weakness or incoordination 
is considered, see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 
(1998), an evaluation in excess of 40 percent under Code 5293 
is not warranted.

The Board accordingly concludes that there is no basis in the 
pre-September 23, 2002, record for the assignment of an 
evaluation in excess of 40 percent for the service-connected 
lumbosacral strain with degenerative joint disease under any 
applicable schedular criteria.  Accordingly, entitlement to a 
rating in excess of 40 percent for lumbosacral strain with 
degenerative joint disease for the period prior to September 
23, 2002, is denied.

The period from September 23, 2002

The Board first notes that while in the course of a VA 
orthopedic examination in March 2005 the examining physician 
described the veteran's intervertebral disc syndrome as being 
reflective of "moderately severe symptoms," the veteran 
denied having incapacitating episodes and physician ordered 
bed rest.  Examination also revealed no muscle spasm.  Range 
of motion testing showed moderate findings.  March 2005 VA 
neurologic examination did show, however, moderate impairment 
due to peripheral neuropathy.  

As noted, the examiner who conducted the March 2005 VA 
neurologic examination re-examined the veteran in July 2007.  
At that time, she characterized the veteran's lumbar 
degenerative disc disease as being "mild" in nature.  
Significantly, she added that the veteran's back disorder did 
not cause prostrating and incapacitating episodes, such that 
he could not get out of bed.  More significantly, the VA 
neurologist opined that the veteran's neurological 
symptomatology stemmed primarily from his peripheral 
neuropathy, which did not stem from his lumbosacral strain.  
The physician pointed out that the peripheral neuropathy 
arose from the veteran's nonservice connected diabetes 
mellitus, nutritional factors, and history of alcohol abuse.  
The examiner also commented that neither true sensory 
deficits nor ankylosis were observed.  There is no competent 
evidence to the contrary.  As such, for the period from 
September 23, 2002, to September 25, 2003, a rating higher 
than 40 percent for a lumbosacral strain with degenerative 
joint disease under Codes 5289 or 5293 is not warranted.

The evidence of record dating from September 23, 2002, also 
shows that on VA orthopedic examination in March 2005 lumbar 
tenderness and moderate lumbar spine limitation of motion 
were reported.  Again, however, sensory deficits were 
essentially not shown.  While peripheral neuropathy was 
discerned on VA examination in July 2007, this was not 
attributed to the veteran's service-connected lumbar 
disorder.  

As noted previously, the criteria for evaluating disc disease 
were amended effective September 23, 2002, and the general 
rating formula for diseases and injuries of the spine was 
amended effective September 26, 2003.  Effective September 
23, 2002, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

In this case, VA treatment/examination records on file are 
silent for any reference to incapacitating episodes of 
intervertebral disc syndrome which led a physician to 
prescribe bed rest.  A 60 percent evaluation based on 
incapacitating episodes is therefore not warranted, as such 
an evaluation is assignable only where there are 
incapacitating episodes with physician prescribed bed rest 
totaling at least six weeks over the prior twelve months.  

With respect to separately evaluating the orthopedic and 
neurological manifestations of the veteran's lumbosacral 
strain with degenerative joint disease, the Board notes that 
this would not result in a rating higher than 40 percent, 
inasmuch as the veteran's neurological symptomatology has 
been directly attributed to his nonservice connected diabetes 
mellitus, nutritional factors, and history of alcohol abuse.  

The Board lastly notes that while, effective September 26, 
2003, a 50 percent evaluation is warranted for unfavorable 
ankylosis of the thoracolumbar spine, the veteran's lumbar 
spine has never been ankylosed in any position.

In sum, the evidence for the period since September 23, 2002, 
preponderates against assignment of a rating in excess of 40 
percent for lumbosacral strain with degenerative joint 
disease, whether on the basis of incapacitating episodes, by 
separately evaluating the orthopedic and neurological 
components of the disorder; or on the basis of thorocolumbar 
ankylosis.  The veteran's claim for a rating in excess of 40 
percent for his service-connected lumbar spine disorder for 
the period from September 23, 2002, is therefore denied.

Total disability evaluation based on individual 
unemployability due to service connected disorders

The veteran is service-connected for lumbosacral strain with 
degenerative joint disease, rated 40 percent disabling; 
tinnitus, rated 10 percent disabling; and bilateral hearing 
loss, rated noncompensably.  A 50 percent combined disability 
rating has been in effect since May 14, 2001.  The veteran 
thus fails to satisfy the minimum percentage requirements for 
a total disability evaluation based on individual 
unemployability due to service connected disorders under 38 
C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the compensable disabilities is less than 100 
percent when it is found that the compensable disabilities 
alone are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the 
issue is whether his service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Evidence in the file includes notations of the veteran being 
in receipt of Social Security Administration disability 
benefits since the late 1990's.  An August 2003 Social 
Security Administration  Disability Determination and 
Transmittal provides that the veteran was disabled as of 
December 1997, with a primary diagnosis of back disorders, 
arteriosclerotic heart disease was provided as a secondary 
diagnosis.  He is not service-connected for heart disease.  
As also reported above, the veteran has reported that he has 
not worked since 2000.  See October 2000 VA physician 
Memorandum.

Review of a March 2005 VA orthopedic examination report notes 
that the examiner opined that, taking into account the 
veteran's lumbar spine disorder in conjunction with his 
nonservice connected diabetes mellitus and alcohol abuse, it 
would be very difficult for the veteran to obtain and retain 
employment, except on a part-time sedentary basis.  He added 
that the veteran's 1992-93 work-related back injury incurred 
while working postservice as a go-cart mechanic entered into 
the equation concerning the veteran's employability while 
retired, the veteran was working part-time.  Also, as noted 
above, following the July 2007 VA neurological examination 
the examiner commented that the veteran's lumbar degenerative 
disc disease, which she described as "mild" in nature, 
would not preclude employment.  

Looking at the factors which are to be considered, the 
preponderance of the evidence is against finding that the 
functional limitations imposed by the veteran's service-
connected disabilities alone preclude the performance of 
substantially gainful employment.  As such, the preponderance 
of the evidence of record is against finding that the veteran 
is unemployable due to his service-connected disabilities 
alone.  The claim is denied.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert.


ORDER

A rating in excess of 40 percent for a lumbosacral strain 
with degenerative joint disease is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


